         Case 1:18-cv-10029-ADB Document 72 Filed 03/13/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 CARLOS CHAVIRA, Individually and on
 behalf of all other persons similarly situated,
                                                   Civil Action No. 1:18-cv-10029-ADB
                     Plaintiff,

         v.

 OS RESTAURANT SERVICES, LLC and
 BLOOMIN’ BRANDS, INC., together doing
 business as OUTBACK STEAKHOUSE,

                     Defendants.


                                   JOINT STATUS REPORT

       The Parties report to the Court that they have reached substantial agreement on the terms

of a settlement and expect to negotiate a formal agreement within the next several weeks.

Dated: March 13, 2020


Respectfully submitted,

 CARLOS CHAVIRA, Individually and on                OS RESTAURANT SERVICES, LLC and
 Behalf of All Other Persons Similarly Situated,    BLOOMIN’ BRANDS, INC.,

 By their counsel;                                  By their counsel,

 /s/ Fran L. Rudich                                 /s/ Ellen C. Kearns
 Fran L. Rudich                                     Ellen C. Kearns, BBO #263100
 Seth R. Lesser*                                    Jonathan D. Persky, BBO #666651
 Christopher Timmel*                                CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
 KLAFTER OLSER & LESSER LLP                         535 Boylston Street, 9th Floor
 Two International Drive, Suite                     Boston, Massachusetts 02116
 Rye Brook, NY 10573                                Tel: 617.849.7880
 Telephone: (914) 934-9200                          ekearns@constangy.com
 fran@klafterolsen.com                              jpersky@constangy.com
 seth@klafterolsen.com
 chistopher.timmel@klafterolsen.com
         Case 1:18-cv-10029-ADB Document 72 Filed 03/13/20 Page 2 of 2




 Gregg I. Shavitz*                                 Christopher M. Pardo, BBO #674674
 Michael Palitz*                                   HUNTON ANDREWS KURTH LLP
 Logan Pardell*                                    125 High Street, Suite 533
 SHAVITZ LAW GROUP PA                              Boston, MA 02110
 1515 S Federal Hwy., Suite 404                    Tel: 617.648.2759
 Boca Raton, FL. 33432                             cpardo@hunton.com
 Telephone: (561) 447-8888
 gshavitz@shavitzlaw.com
 mpalitz@shavitzlaw.com
 lpardell@shavitzlaw.com

 Justin M. Swartz*
 Deirdre Aaron*
 OUTTEN & GOLDEN LLP
 685 Third Avenue, 25th Floor
 New York, NY 10017
 Telephone: (212) 245-1000
 jms@outtengolden.com
 daaron@outtengolden.com

 Hillary Schwab
 FAIR WORK, P.C.
 192 South Street, Suite 450
 Boston, MA. 02111
 600 Old Country Road, Suite 519
 Telephone: (617) 607-3260
 hillary@fairworklaw.com

 * Admitted Pro Hac Vice




                                CERTIFICATE OF SERVICE
       I, Ellen C. Kearns, hereby certify that on March 13, 2020, a true and correct copy of the
foregoing was electronically filed the foregoing with the Clerk of Court through the Court’s
CM/ECF system, and served upon counsel for the Plaintiff through the same.



                                            /s/ Ellen C. Kearns
                                            Ellen C. Kearns




                                               2
